PER CURIAM.
This cause is before us on appeal from a sentence entered pursuant to a violation of probation.
We find that the trial court erred in failing to award appellant jail credit for time previously spent incarcerated as a condition of probation against the concurrent sentences imposed upon revocation of probation. Daniels v. State, 491 So.2d 543 (Fla.1986).
Accordingly, we reverse and remand for correction of sentence.
WENTWORTH and ZEHMER, JJ., and J. LEWIS HALL, JR., Associate Judge, concur.